                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

ROBERT WEBB, et al.,

             Plaintiffs,

v.                                                           CV No. 19-229 SMV/CG

ALLSTATE INSURANCE COMPANY,

             Defendant.

                    ORDER ADOPTING JOINT STATUS REPORT
                      AND PROVISIONAL DISCOVERY PLAN

     THIS MATTER came before the Court on a Rule 16 initial scheduling conference.

Following a review of the parties’ Joint Status Report and Provisional Discovery Plan,

(Doc. 15), filed May 7, 2019. The Court adopts the Joint Status Report and Provisional

Discovery Plan as modified by the dates designated in the Court’s Scheduling Order,

(Doc. 22).



                                  ________________________________
                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
